Citation Nr: 0207897	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  95-34 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUE

Entitlement to an effective date prior to June 21, 1991 for 
the assignment of a 100 percent rating for the service-
connected bipolar disorder.  




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel








INTRODUCTION

The veteran served on active duty from October 1943 to March 
1946.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1993 RO decision which denied an 
increase in a 10 percent rating for the service-connected 
mental disorder.  

In December 1997, the Board remanded the case to the RO for 
additional development of the record.  

In a July 2000 decision, the RO assigned a 50 percent rating 
for the service-connected bipolar disorder, effective on 
August 27, 1999.  

In an October 2000 decision, the Board assigned a 100 percent 
rating for the service-connected bipolar disorder.  

The Board remanded the case to the RO so that an effective 
date for the 100 percent rating could be assigned, thus 
deferring further consideration of the veteran's claim for an 
increased rating.  

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.  



REMAND

In an October 2000 Remand, the Board directed that the Agency 
of Original Jurisdiction (RO) establish an effective date for 
the assignment of a 100 percent rating for the veteran's 
service-connected bipolar disorder.  

The Board also directed the RO to address the veteran's 
contentions regarding an earlier effective date for increased 
compensation benefits for the bipolar disorder.  (In that 
regard, it is noted that prior to the Board decision granting 
him a 100 percent rating, he had requested in September 2000 
that an effective date prior to August 27, 1999 be assigned 
for a 50 percent rating for his service-connected bipolar 
disorder).    

In a February 2001 Supplemental Statement of the Case (SSOC), 
the RO notified the veteran that it established June 21, 1991 
(the date of receipt of the claim for an increased rating) as 
the effective date for the assignment of a 100 percent rating 
for bipolar disorder.  

However, in a letter dated in April 2001 and received by the 
RO in May 2001, the veteran contended that the appropriate 
effective date for the assigned 100 percent rating was in the 
Fall of 1985, not June 1991.  

The veteran filed what could be construed as a Notice of 
Disagreement with the RO's February 2001 decision.  

After the latest SSOC was issued in February 2001 but before 
returning the case to the Board, the RO did not address in a 
Statement of the Case (SOC) the issue of an earlier effective 
date for the assignment of a 100 percent rating for the 
service-connected bipolar disorder.  

As an SOC addressing this matter has not yet been issued in 
this case, a remand is necessary.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  

The Board has considered the revision to the regulations 
allowing the Board to develop evidence and address questions 
not previously considered by the RO.  See Board of Veterans' 
Appeals: Obtaining Evidence and Curing Procedural Defects 
Without Remanding, 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 19.9(a)(2)).  

However, the revisions to the regulations do not provide for 
the Board's jurisdiction of an issue not yet addressed by the 
RO.  Therefore, the Board has determined that remand of this 
issue is required.  

It is also noted that it is the policy of the Board to remand 
an issue such as has been presented in this case.  See 
Chairman's Memorandum 01-02-01, para. 9(c)(3) (Jan. 29, 
2002), noting that Manlincon remands are one of the actions 
that must be accomplished at the RO level on account of 
current law requiring it.  

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should issue an SOC to the veteran 
on the issue of entitlement to an 
effective date prior to June 21, 1991 for 
the assignment of a 100 percent rating 
for the service-connected bipolar 
disorder.  The veteran should be advised 
of the time limit in which he can perfect 
an appeal to the Board on this issue by 
filing a substantive appeal.  See 38 
C.F.R. § 20.302.  If, and only if, an 
appeal is perfected on this issue, should 
it be certified to the Board for further 
appellate review.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  



